DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending for examination.
This Office action is FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. US 2012/0110389 A1), hereinafter “Chen,” further in view of Araki et al. (U.S. Patent Application Publication No. US 2019/0026179 A1), hereinafter “Araki,” and further in view of Mondal et al. (U.S. Patent No. US 9,146,823 B2), hereinafter “Mondal.”

With regards to Claim 1, Chen teaches:
a hard disk status monitoring system (Fig. 1 and ¶ 0022; regarding server 20 and remote computer 30.) for monitoring an operating status of at least one hard disk in real time (Fig. 1; Fig. 2; and ¶ 0026.), the hard disk status monitoring system comprising:
a controller communicatively coupled to the at least one hard disk (Fig. 1; Fig. 2; and ¶ 0026; regarding, e.g., storage device controller 232.) and being configured to acquire a status from the at least one hard disk (Fig. 1; Fig. 2; and ¶ 0026.) and generate a corresponding output signal (Fig. 1; Fig. 2; and ¶ 0026; regarding, e.g., a storage device state / fault signal.);
a complex programmable logic device communicatively coupled to the controller (Fig. 1; Fig. 2; and ¶ 0026-0027.) and configured to receive the output signal generated by the controller (Fig. 1; Fig. 2; and ¶ 0026-0027.) and analyze the output signal to generate a corresponding status signal (Fig. 1; Fig. 2; and ¶ 0026-0027; regarding, e.g., an electric signal.);
a baseboard management controller communicatively coupled to the complex programmable logic device (Figs. 1-3 and ¶ 0028-0029.) and configured to receive the status signal generated by the complex programmable logic device (Figs. 1-3 and ¶ 0028-0029.) and analyze the status signal to generate a corresponding “signal” (Figs. 1-3; ¶ 0031; and ¶ 0035.  As interpreted by the Examiner, when the storage device management program of the BMC is executed, a signal must be sent to the remote computer 30 in order to initiate [a] further action[s].).
Chen does not explicitly teach:
a display signal;
a display unit communicatively coupled to the baseboard management controller and configured to receive the display signal and display status information of the corresponding hard disk according to the display signal.
However, Araki teaches:
a display signal (Fig. 1; Fig. 3; and ¶ 0101; regarding, e.g., the transmission / reception of, e.g., error log information 328.);
a display unit communicatively coupled to the baseboard management controller (Fig. 1; Fig. 3; and ¶ 0101; regarding, e.g., a management screen.) and configured to receive the display signal (Fig. 1; Fig. 3; and ¶ 0101.) and display status information of the corresponding hard disk according to the display signal (Fig. 1; Fig. 3; and ¶ 0101.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Chen with the concept of displaying data remotely as taught by Araki because displaying data via a screen remotely is a known means for providing information to guide recovery of, e.g., a failed storage unit (Chen: Fig. 1 and Chen: ¶ 0035).
Chen in view of Araki does not explicitly teach:
wherein the status information comprises active state information, when the active state information is a high level signal, the status of the corresponding hard disk is an active state.
However, Mondal teaches:
wherein the status information comprises active state information (Fig. 2; col. 10, lines 46-67; col. 11, lines 1-3; Fig. 3; and col. 11, lines 39-53.), when the active state information is a high level signal, the status of the corresponding hard disk is an active state (Fig. 3. and col. 11, lines 39-53.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Chen in view of Araki with the use of SDATAIN and SDATAOUT signals associated with high-bit activity signals for a disk as taught by Mondal because providing additional display and signal means, aside from fault signals / LED indicators (Chen: Fig. 3 and Chen: ¶ 0029), increases the available information that can be used during analysis of storage device states.

With regards to Claim 2, Chen in view of Araki, further in view of Mondal teaches the system of Claim 1 as referenced above.  Chen in view of Araki, further in view of Mondal, further teaches:
wherein:
the output signal comprises a clock signal (Mondal: Fig. 2; Mondal: col. 10, lines 46-66; and Mondal: col. 11, lines 25-53.) and a data signal (Chen: Fig. 1; Chen: Fig. 2; and Chen: ¶ 0026.); and
the data signal comprises status information of the at least one hard disk (Chen: Fig. 1; Chen: Fig. 2; and Chen: ¶ 0026.).


wherein:
the controller is communicably coupled to the complex programmable logic device through a serial general purpose input output (SGPIO) bus (Mondal: Fig. 2 and Mondal: col. 10, lines 46-66.);
the output signal conforms to an SGPIO protocol (Mondal: Fig. 2 and Mondal: col. 9, lines 35-38.); and
the output signal is an SGPIO signal, the clock signal is an SClock signal of the SGPIO signal, and the data signal is an SLoad signal and an SDataOut signal of the SGPIO signal (Mondal: Fig. 2; Mondal: col. 10, lines 46-66; and Mondal: col. 11, lines 25-53.).

With regards to Claim 4, Chen in view of Araki, further in view of Mondal teaches the system of Claim 1 as referenced above.  Chen in view of Araki, further in view of Mondal, further teaches:
wherein:
the complex programmable logic device is communicatively coupled to the baseboard management controller via an Inter-Integrated Circuit (I2C) bus (Chen: Figs. 1-3 and Chen: ¶ 0028-0029.); and
the status signal is an I2C signal (Chen: Figs. 1-3 and Chen: ¶ 0028-0029.).


wherein:
the status information further comprises positioning status information, and fault status information of the at least one hard disk (Mondal: col. 11, lines 25-53.).

With regards to Claim 8, the system of Claim 1 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Chen in view of Araki, further in view of Mondal.

With regards to Claim 9, Chen in view of Araki teaches the method of Claim 8 as referenced above.  The system of Claim 2 performs the same steps as the method of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Chen in view of Araki, further in view of Mondal.

With regards to Claim 10, Chen in view of Araki teaches the method of Claim 9 as referenced above.  The system of Claim 3 performs the same steps as the method of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth 

With regards to Claim 11, Chen in view of Araki, further in view of Mondal teaches the method of Claim 10 as referenced above.  Chen in view of Araki, further in view of Mondal, further teaches:
wherein:
the complex programmable logic device is communicatively coupled to the baseboard management controller via an Inter-Integrated Circuit (I2C) bus (Chen: Figs. 1-3 and Chen: ¶ 0028-0029.); and
the status signal is an I2C signal (Chen: Figs. 1-3 and Chen: ¶ 0028-0029.).

With regards to Claim 12, Chen in view of Araki, further in view of Mondal teaches the method of Claim 11 as referenced above.  Chen in view of Araki, further in view of Mondal, further teaches:
wherein:
the status information further comprises positioning status information, and fault status information of the at least one hard disk (Mondal: col. 11, lines 25-53.).


Allowable Subject Matter
s 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 103 rejections of at least Claims 1 and 8, the Remarks argue that Chen, Araki, and Mondal, alone or combined, fail to teach / disclose the claimed features in Claims 1 (and 8).
The Remarks further argue that Claim 1 can display status information of the corresponding hard disk according to the display signal, and the status information comprises active state information.  Therefore, when the active state information is a high level signal, the status of the corresponding hard disk is an active state.  Claim 1 can detect the status of each hard disk in real time.  As such, Araki does not disclose "wherein the status information comprises active state information, when the active state information is a high level signal, the status of the corresponding hard disk is an active state" as recited in independent Claim 1.

	However, the Examiner respectfully disagrees.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Second, Applicant’s assertion that Chen, Araki, and Mondal, alone or combined, fail to teach / disclose the claimed features in Claims 1 (and 8) is simply incorrect.  The Examiner notes that the entirely of originally-filed allowable Claim 6 (and 13) was not moved into each respective independent claim; only a non-allowable portion was.  As such, the independent claims are now not allowable due to their change in scope.
	Mondal teaches: wherein the status information comprises active state information (Fig. 2; col. 10, lines 46-67; col. 11, lines 1-3; Fig. 3; and col. 11, lines 39-53.), when the active state information is a high level signal, the status of the corresponding hard disk is an active state (Fig. 3. and col. 11, lines 39-53.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Chen in view of Araki with the use of SDATAIN and SDATAOUT signals associated with high-bit activity signals for a disk as taught by Mondal because providing additional display and signal means, aside from fault signals / LED indicators (Chen: Fig. 3 and Chen: ¶ 0029), increases the available information that can be used during analysis of storage device states.



With regards to Claims 2-5 and 9-12, the Remarks do not discuss any further reasons as to why Chen, Araki, and/or Mondal do not teach the limitations of these claims; therefore, Claims 2-5 and 9-12 remain rejected using at least the reasoning provided above in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114